Citation Nr: 1538075	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-38 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) including as secondary to service-connected disabilities. 

 2.  Entitlement to service connection for fatigue.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992. 

This appeal comes to the Board of Veterans' Appeals  (Board) from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's appeal was subsequently transferred to the RO in St. Louis, Missouri.

As discussed more fully in the Board's February 2015 decision and remand, the Board considers the Veteran's prior requests for hearings to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In September 2013, the Board denied the Veteran's claim of entitlement to service connection for gastroesophageal reflux disease (GERD).  The Veteran subsequently appealed the matter to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the Board's failure to address a June 2013 letter from a VA treating physician which associated some degree of the Veteran's GERD with his service-connected posttraumatic stress disorder (PTSD).  In January 2015, the Court issued its Order remanding the Veteran's claim consistent with the parties' January 2015 Joint Motion for Remand (JMR).  In compliance with the JMR, the Board remanded the matter to the AOJ in February 2015 for further development.  At the same time, the Board remanded the Veteran's claim of entitlement to service connection for fatigue.  The Board finds there has been substantial compliance with the Board's remand, so will proceed with its adjudication of those issues.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The weight of the evidence is against a finding that the Veteran's GERD either began during or was otherwise caused by his military service or that it has been caused or aggravated by his service-connected disabilities, including PTSD.

3.  The Veteran does not have a disability consisting of Chronic Fatigue Syndrome; the Veteran's fatigue is a symptom of his service-connected obstructive sleep apnea and is also partially attributable to his morbid obesity, but his fatigue is not a separately diagnosable condition or due to undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  As neither fatigue nor GERD is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply in the instant case.

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) . 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A 1117(d).  The Veteran has alleged he is entitled to service connection for fatigue as due to an undiagnosed illness.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  As discussed in more detail below, the most probative evidence of record establishes that the Veteran's fatigue is due to well-established diagnoses.  See November 2012 VA Examination; April 2015 VA Examination Addendum.  Therefore, service connection for the fatigue under 38 C.F.R. § 3.317 as due to an undiagnosed illness is not warranted.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  The etiology of the Veteran's fatigue is well-established by the medical evidence of record, including the VA examinations.  The Veteran is also not entitled to service connection for fatigue as a medically-unexplained, chronic, multi-symptom illness.

Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation or as secondary to a service-connected disability.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

GERD

The Veteran claims entitlement to service connection for gastroesophageal reflux disease (GERD), including as due to exposure to toxins during his service in the Persian Gulf or as due to service-connected disabilities (e.g. PTSD).

The Board has considered the Veteran's lay statements in support of his claim.  The Veteran has indicated that he was exposed to environmental hazards in Kuwait, such as burning oil and chemicals, and believes that GERD is related to those exposures.  The Veteran is competent to report that he was exposed to burning oil during his active service in Kuwait.  He is also competent to report his GERD symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, such as the question of causation of GERD, which involves a complex medical issue, particularly where there are numerous, interacting health conditions.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

Service treatment records do not reflect complaints, treatment, or diagnoses of GERD.  A report of medical history completed in conjunction with the separation 
 examination reflects that the Veteran denied a history of indigestion.

Post-service VA and private treatment records reflect treatment and diagnoses of GERD.

As noted above, service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Because the record contains a current diagnosis of GERD, the evidence does not support the theory of entitlement which attributes GERD (or its symptoms) to an undiagnosed illness.

During a November 2012 VA examination, the Veteran reported GERD with a date of diagnosis in 1993.  The VA examiner opined that GERD is more likely than not due to decreased esophageal sphincter tone and less likely than not due to active duty/ burn pit exposure.  The VA examiner opined that GERD is not related to burn pit exposure in service but rather is related to esophageal sphincter tone.  The VA examiner reviewed the entire claims file and provided a thoroughly supported and documented opinion.  It is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

As discussed in the Introduction, the Board remanded this matter in February 2015 to obtain an additional opinion regarding whether the Veteran's GERD was caused by or aggravated by his service-connected disabilities, including PTSD.  The VA examiner provided the requested opinion in April 2015.  He opined that the Veteran's GERD was less likely than not due to or the result of the Veteran's service-connected condition.  He explained:  "There is no good evidence in acceptable medical literature that supports the claim that GERD is caused by or aggravated by PTSD, or by obesity per se."

The VA examiners' opinions are wholly against the Veteran's claim.

To support his claim of entitlement to service connection for GERD, the Veteran relies heavily on the June 2013 statement of his private physician.  See January 2015 Appellant's Brief.  In that June 2013 statement, the private physician opines that the Veteran's "PTSD is a major cause of his morbid obesity", explaining that the Veteran "uses overeating" as a form of self-medication for his PTSD.  The physician also opined that the Veteran's morbid obesity "adds to all of his other issues and makes them worse."  The Veteran, through his representative, has argued that this opinion illuminates a causal pathway from PTSD to morbid obesity and, finally, to GERD.

The Board finds the evidence too tenuous to credit this argument.  

First, the private opinion explicitly discusses the functional impacts of GERD, but fails to provide any specific etiological opinion for that condition.  In comparison, the physician provides nexus opinions for several of the other conditions, including carpal tunnel, hearing loss, sleep apnea, degenerative back disease, sinusitis, and asthma.  The physician obviously knew how to state a clear and unambiguous opinion regarding etiology and did not do so with GERD.

Second, if the Board interpreted the physician's general statement that morbid obesity worsens his overall health as a medical opinion on etiology, then any and all health conditions the Veteran has could be service-connected as secondary to PTSD via morbid obesity.  The Board will not read so much into so few words.

Third, to the extent the general statement about the effects of morbid obesity is relevant to the secondary service connection issue, the Board gives it no probative weight because it contains no rationale or reasoning linking morbid obesity  specifically to GERD.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Fourth, the Board finds more convincing the VA examiner's contrary April 2015 opinion that the medical literature does not support the contention that GERD is caused or aggravated by PTSD or morbid obesity.  The VA examiner considered, but explicitly rejected, the private physician's opinion after consulting the medical literature.  While neither physician provides an ideally detailed rationale, the Board finds, based on all of the foregoing, that the negative opinion is entitled to greater weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; Owens, 7 Vet. App. at 433.

The greater weight of the evidence is against finding that (1) the Veteran's GERD is related to his active service, including exposure to toxins in the Southwest Asia Theater of Operations during the Persian Gulf War, (2) that GERD or its symptoms is an undiagnosed illness; or (3) that either PTSD or morbid obesity caused or aggravated the Veteran's GERD.  Because the evidence is not in relative equipoise, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 53-56.  The claim of entitlement to service connection for GERD, including as secondary to PTSD, is denied.

Fatigue

With respect to fatigue, the opinions of several mental health professionals are of record, and each of those mental health professionals was presumably qualified by training and experience to render an opinion.  Each of these opinions constitutes probative evidence.  Moreover, the opinions all are against the Veteran's claim.

The Veteran contends that he is entitled to service connection for fatigue which, he claims, is due to his experiences in active service.  See, e.g., March 2014 Form 9 (attaching statement discussing alleged nexus between active service and psychiatric symptoms); January 2012 Notice of Disagreement; August 2014 Board Hearing Transcript at pp. 5-6.  The Veteran does not contend that he was diagnosed with fatigue as a separate medical condition (e.g. Chronic Fatigue Syndrome) during his active military service, nor do his service treatment records indicate that he had a condition consisting of fatigue during active service.  While his service treatment records do reflect symptoms including fatigue during his service, those symptoms, as discussed by the various VA examiners, are attributable to other diagnosed conditions such as his service-connected PTSD, service-connected sleep apnea, and his morbid obesity.  See, e.g., April 2015 VA Examination Addendum; November 2012 VA Examination.  In any event, there was no in-service diagnosis of a medical condition consisting of fatigue.  The dispositive question in this case is whether he has fatigue at this time or at any point during the period on appeal.

The lay statements submitted by the Veteran relate primarily to whether the alleged in-service events or injuries (e.g. exposure to toxic fumes) occurred and the nature of his present symptomatology.  They do suggest, though, that the Veteran currently has symptoms including fatigue.  The Board finds, in the circumstances of this case, that the lay statements are not competent evidence of the correct diagnosis of the Veteran's subjective symptoms.  The Veteran lacks the medical training and expertise needed to provide a complex medical opinion such as diagnosing a health condition characterized by fatigue, particularly where he has numerous medical conditions with overlapping symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Treatment records indicate that the Veteran has not received treatment for or been diagnosed with fatigue, to include Chronic Fatigue Syndrome.  See, e.g., November 2012 VA Examination (discussing Veteran's medical history and, with respect to subjectively reported fatigue, noting only that it was a symptom associated with other conditions); December 2012 VA Nursing Note (noting low energy/fatigue and including multiple medical diagnoses such as asthma and sleep apnea, but not listing fatigue or chronic fatigue syndrome).

The Veteran underwent a November 2012 VA examination in part to address the Veteran's allegation that he had an undiagnosed illness or Chronic Fatigue Syndrome as secondary to exposure to toxins in Southwest Asia.  The examiner specifically opined that the Veteran did not then have and had never had Chronic Fatigue Syndrome.  The examiner noted the gradual onset of fatigue since "about 1992" along with progressive weight gain and a "long history of poor, unrefreshed sleep due to" obstructive sleep apnea.  While the examiner included some findings relating to the subjective symptoms of fatigue or possibly indicative of chronic fatigue syndrome, the examiner concluded that the Veteran did not meet the criteria for a diagnosis of that condition.  He further opined that it is more likely than not that the Veteran's fatigue was "due to a combination of his massive obesity, OSA, and possibly from his history of depression."

An April 2013 VA Examination (General Medical) left blank the box for "Chronic Fatigue Syndrome" in the diagnosis section and failed to include any other diagnosis of fatigue.  Another April 2013 VA Examination (PTSD) includes discussion of his current medical diagnoses and history and fails to indicate that the Veteran has or has ever had a medical condition consisting of fatigue (including Chronic Fatigue Syndrome).  The examiner noted chronic sleep impairment, difficulty concentrating, and disturbances of mood or motivation.

The RO, in compliance with the Board's February 2015 remand, obtained an April 2015 opinion from the November 2012 VA examiner regarding the nature and etiology of the Veteran's fatigue.  The examiner opined that the Veteran does not have Chronic Fatigue Syndrome, that he has some daytime drowsiness from obstructive sleep apnea, and that his obesity also contributes to the subjectively felt fatigue.  The examiner specifically opined that fatigue did not constitute a separate diagnosis.

The VA examiner's April 2015 opinion is consistent with other medical evidence.  For example, the October 2013 VA examiner who provided an opinion with respect to obstructive sleep apnea noted "persistent daytime hypersomnolence" and "[p]oor mental concentration due to daytime sleepiness."  Similarly, the Veteran's private physician opined in June 2013 that the Veteran's sleep apnea results in an "inability to get good sleep, stay awake, & perform in a professional manner."

The Board finds the VA examiner's April 2015 opinion to be well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

There is no other medical evidence suggesting that, contrary to the opinions discussed above, the Veteran's symptomatology does not warrant a current diagnosis of fatigue, chronic fatigue syndrome, or other condition.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of fatigue or chronic fatigue syndrome, the criteria for establishing service connection for fatigue have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The greater weight of the evidence establishes that the Veteran's fatigue is a symptom of other conditions, including PTSD, obstructive sleep apnea, and morbid obesity, rather than a separately diagnosable condition or a symptom of an undiagnosed illness.  Not only is there no diagnosable condition consisting of fatigue, but it would also be improper to grant service-connection for fatigue as a separately diagnosable condition because it is (at least in part) a symptom of already service-connected conditions.  See 38 C.F.R. § 4.14 ("evaluation of the same manifestation under different diagnoses [is] to be avoided").

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for fatigue is denied.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in August 2006 prior to the initial adjudication of his claims in November 2007.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has also received additional notice in subsequent letters, rating decisions, statements of the case, Board decisions, and the JMR.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, Social Security Administration records, private treatment records, and VA treatment records.  Where the Veteran identified treatment records, VA made reasonable efforts to obtain those records.  The Veteran has not identified any relevant records aside from those that are already in evidence or that were requested but could not be obtained.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In November 2012 and April 2013, VA provided the Veteran with relevant medical examinations to address the appropriate diagnoses and likely etiologies of the conditions at issue.  VA also obtained necessary, additional, medical opinions from the VA examiners in April 2015.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted clinical evaluations of the Veteran, provided adequate discussions of relevant symptomatology, and provided thoroughly reasoned opinions regarding the appropriate diagnosis and etiologies of the conditions at issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for GERD, including as secondary to service-connected disabilities, is denied. 

Entitlement to service connection for fatigue is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


